DETAILED ACTION
This detailed action is in response to the amendments and arguments filed on 1/12/2022, and any subsequent filings.
Notations “C_L_”; “Pg”; and “Pr” are used to indicate column_line_, page, and paragraph, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-7, 9, and 11-18 stand rejected. Claims 8 and 10 are cancelled. Claims 1-7, 9, and 11-18 are pending.

Response to Arguments
Applicant's arguments filed 8/23/2022 have been fully considered but they are not persuasive. Applicant argues claims 1 and 9 on Pg 2 Pr 5 that “Shintani does not contemplate a membrane that includes “an exposed outer knitted side having flow channels”, as required by the independent claims.”, and in Pr 6 “Shintani does not teaches a tricot knitted material where the side with the knitted side having flow channels is exposed.”. The Examiner respectfully disagrees.
Shintani C1L17-28 indicates: 
“…a liquid separation membrane module, a feed liquid with a high pressure of not lower than the reverse osmotic pressure of the membrane is passed through the outside of the envelope, and the liquid permeated through the membrane is taken up through the inside of the envelope. Because the envelope receives a high pressure from outside, the channel material that is inserted as a flow channel for permeate is crushed, and thus liquid flow is deteriorated. Thus, in general, the channel material is rigidified so that it can resist deformation and so that the channel material is not crushed even if a pressure is applied from outside of the envelope.”

Meanwhile Shintani C6L25-37 indicates:
“An envelope-shaped semipermeable membrane 19 is spirally wound...”
It is clear from this passage that Shintani utilizes an envelope-shaped semipermeable membrane, where the fluid coming from the outside of the envelope must pass through the material to enter the interior channel material. 

Furthermore, Shintani discloses in C3L15-29 that: 
“the separation module of the present invention contains a flat fabric B laminated on the convex portion of the tricot knitted fabric A in the liquid separation membrane module, each of the fabrics is rigidified, and the cavity formed from the concave portion of the fabric A and the flat fabric B forms a flow channel that is not caved by the pressure required for reverse osmosis…Furthermore, in the liquid separation membrane module, it is preferable that the fabric B is a woven fabric or a nonwoven fabric.”

This further suggests that the flat fabric B, that is laminated on the tricot knitted fabric A, may be a fabric material. In other words, the fabric material will have gaps between them, making it porous. Shintani does not indicate that the flat fabric B would prevent the fluid from entering the envelope, as it has been shown that the envelope allows fluid to flow from the outside to the inside of the envelope (Shintani C1L17-28).
Furthermore, claims 1 and 9 only indicates that the porous substrate is exposed to an outer knitted side having flow channels, but utilizes comprising language. This does not exclude the usage of another fabric material that may be “integrated by melt, adhesion, bonding or sewing” (Shintani C5L35-37).
The Examiner notes that the transitional phrases "comprising" define the scope of a claim with respect to what unrecited additional components or steps, if any, are excluded from the scope of the claim. The determination of what is or is not excluded by a transitional phrase must be made on a case-by-case basis in light of the facts of each case.
The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004).

/Donovan Bui-Huynh/Examiner, Art Unit 1779   
/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779